Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the AF action filed on August 24, 2022. Claims 1, 2, 8-10, 13, 16, 22, 44, 45, 48, 50, 65, 67 and 69 are currently pending. Claims 4 and 71-73 have been canceled and claims 1 and  13 have been amended by Applicants’ amendment filed on 8/24/2022. No claims were newly added. 
Applicant’s representative was contacted August 7, 2022 to amend claims 1, 13 and 65  to set forth the claims filed on 8/24/2022 in condition for allowance. 
Authorization for the examiner’s amendment was given Jia Zhu  on September 9, 2022. 
 
Examiner’s amendment

Claims 1, 13 and 65 have been amended as follows: 

Page 2, line 9 of claim 1, the phrase “wherein the chimeric LAG3 protein comprises SEQ ID NO: 44” has been replaced by ------- wherein the chimeric LAG3 protein comprises the amino acid sequence of SEQ ID NO: 44-------

Page 3, line 10 of claim 13, the phrase “wherein the chimeric LAG3 protein comprises SEQ ID NO: 44” has been replaced by ------- wherein the chimeric LAG3 protein comprises the amino acid sequence of SEQ ID NO: 44-------

Page 4, line 2 of claim 65, the phrase “wherein the chimeric LAG3 protein comprises SEQ ID NO: 9” has been replaced by ------- wherein the chimeric LAG3 protein comprises the amino acid sequence of SEQ ID NO: 9-------
Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest a genetically-modified rodent whose genome comprises the amino acid sequence of SEQ ID NO: 44 or the amino acid protein of SEQ ID NO: 9 and methods for determining effectiveness of an anti-LAG3 antibody for treating cancer using said rodent. 

Withdrawn rejections
Claim Rejections - 35 USC § 112(a) 
In view of Applicants’ amendment, the rejection of claims 1, 2, 4, 8-10, 13, 16, 22, 45, 48, 50, 69-70 and  claim 73 has been withdrawn. 
Conclusion

Claims 1, 2, 8-10, 13, 16, 22, 44, 45, 48, 50, 65, 67 and 69 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633